Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(d) rejection over claim 10 has been withdrawn. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1, 5, 7-9, 11-18, and 20-27 are currently pending in this Office Action. 

Claim Objections
Claim 26 objected to because of the following informalities:  Claim 26 appears to be missing a term between “seam” and “another” in line 4. For example, “the flap extends from the fold seam in another direction…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11-14, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858) in view of, Ribi et al. (US 2005/0211153) and Fluckiger et al. (US 6,056,985).
Regarding Claim 1, Pawlick discloses a cooking bag, comprising: a plurality of bag walls defining an interior volume of the bag and a bag opening (cooking apparatus 102),; and an interior bag wall (divider 124) that divides the interior volume into a first compartment and a second compartment (see Fig. 10); at least a portion of the interior bag wall being liquid permeable while preventing passage of solids such that liquid can pass between the first compartment and the second compartment through the interior bag wall (paragraph 29), the second compartment containing a solid seasoning item for seasoning a food item being cooked or to be cooked in the first compartment (sauce, either frozen block or dehydrated form, see paragraph 58). Pawlick is silent to specifically reciting the solids having a mean diameter greater than 1 mm; however, since Pawlick explicitly recites a divider that be “liquid and/or air” permeable, it would have been obvious to one of ordinary skill in the art to configure the divider to preclude solids of all size to pass. 
Pawlick is silent to a thermometer hermetically sealed in a hole of the plurality of bag walls, the thermometer comprising a body having a piercing portion disposed within said interior volume, and a temperature indicator disposed outside said bag. Ribi is relied on to teach a thermometer (temperature monitoring device 10) comprising a piercing portion (barrel end 14). The thermometer is configured to determine when an article has reached a specific temperature and subsequently provide an indication (paragraph 14). Fluckiger is also relied on to provide motivation to apply a thermometer through a fitment hermetically sealed in a hole therein (pass-through 3) on a wall of a flexible container to enable direct observation of the core of the foodstuff (Col. 3, Ln. 32-35). 
Since Ribi is also directed to a temperature monitoring device for the internal temperature of a food article, and Fluckiger discloses a method of providing a temperature monitoring device onto flexible packages, it would have been obvious to one of ordinary skill in the art to utilize the thermometer of Ribi onto the package of Pawlick with guidance from Fluckiger, to provide a temperature monitoring device onto flexible packages thereby giving an indication of when the food product has reached a specific temperature. 
Regarding Claim 5, Pawlick further teach the sealing members adjacent the bag opening (see sealed edges Fig. 10) and configured to be heat-welded together in face-to-face abutment to seal the bag for cooking (“vacuum sealing process”, paragraph 45), wherein the interior volume is hermetically sealed upon heat-welding together of said sealing members (vacuum sealing indicates a hermetic seal).
Regarding Claim 11, Ribi further teaches wherein said thermometer comprises a temperature effector adapted to react or change configuration upon reaching a threshold temperature (paragraph 14), said threshold temperature being predetermined to correspond to a final desired cooking temperature of said food item (paragraph 29).
Regarding Claim 12, as discussed in Claims 1 and 11, Pawlick discloses a cooking bag comprising: a plurality of bag walls defining an interior volume and a bag opening. Ribi and Fluckiger are relied on to further teach a first bag wall of the plurality of bag walls comprising a thermometer hermetically sealed in a hole therein, the thermometer comprising a body having a piercing portion disposed within said interior volume, a temperature effector disposed within said body adjacent or within said piercing portion, or thermally communicating with the piercing portion, and a temperature indicator disposed outside said bag, wherein the temperature effector and temperature indicator are coupled together such that upon the temperature effector being heated to a predetermined threshold temperature, the temperature indicator provides an indication that the predetermined threshold temperature has been reached (see rejections of Claims 1 and 11).
Regarding Claim 13, Ribi further teaches wherein the temperature effector comprising a spring-loaded stem having a distal end initially adhesively retained within a heat-softenable plug, wherein the temperature indicator moves from a first position to a second position upon softening of said plug when said threshold temperature is reached thereby releasing the distal end of said spring- loaded stem (paragraph 24).
Regarding Claim 14, Ribi further teaches wherein said heat-softenable plug being located within or adjacent the piercing portion within said body such that it is in thermal communication therewith (see 34 of Fig. 2 and 3).
Regarding Claims 23 and 24, since Pawlick is directed to a hermetically sealed package (vacuumed sealed, paragraph 30, also see paragraph 6 which discusses the limitations of the prior art being difficult to maintain a hermetic seal), then the combination suggest a hermetic seal formed between the body of the thermometer and one of the plurality of bag walls. Ribi further teaches the temperature effector (paragraph 24) disposed within said piercing portion (lower end barrel 14) such that the temperature effector is covered by the piercing portion and does not contact the internal contents of the bag (see Fig. 3 where the temperature effector is contained within lower end 14 and barrel 12). 


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858).
Regarding Claim 7, Pawlick discloses cooking bag, comprising: a plurality of bag walls defining an interior volume of the bag and a first opening (cooking apparatus 102); an interior bag wall (divider 124) that divides the interior volume into a first compartment and a second compartment (see Fig. 10), at least a portion of the interior bag wall being liquid permeable while preventing passage of solids such that liquid can pass between the first compartment and the second compartment through the interior bag wall (paragraph 29), the second compartment containing a solid seasoning item for seasoning a food item being cooked or to be cooked in the first compartment (sauce, either frozen block or dehydrated form, see paragraph 58). Pawlick is silent to specifically reciting the solids having a mean diameter greater than 1 mm; however, since Pawlick explicitly recites a divider that be “liquid and/or air” permeable, it would have been obvious to one of ordinary skill in the art to configure the divider to preclude solids of all size to pass. 
As to the limitation of further comprising a second opening providing communication between said first and second compartments, and a flap configured to reversibly cover said second opening in order to isolate said second opening from said first opening and to inhibit passage of a seasoning item therebetween, Pawlick further discloses that all bags including the exterior bag, and the cooking bags (108) may have a resealable opening mean as illustrated by 126 of Fig. 12 (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art to provide each compartment a suitable opening means that is resealable for the addition of liquid prior to cooking (paragraph 32).  
Also, it appears the claims are directed to an interior compartment that is integral with the exterior bag, such that the two compartment share a wall. Pawlick’s Fig. 11 contains a bag with multiple compartments, but differs in that the compartments are separated into respective bags. However, Pawlick’s Fig. 11 functions similar such that liquid seasoning in one of the cooking bag 108 is able to permeate through perforations to season foods in other compartments (114, paragraph 36). Since the claimed invention functions similarly to Pawlick’s Fig. 11, "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (MPEP 2144.04.V.B). 
Regarding Claim 8, Pawlick further discloses wherein said flap being biased toward a closed position covering said second opening; that is, when it is in the sealed state, hence “resealable opening” (paragraph 32). 
Regarding Claim 9, the combination is silent to wherein said second opening facing away from said bag first opening. However, the difference appears to be a mere rearrangement of parts because the position of the second opening would not have modified the operation of the device as a whole (see MPEP 2144.04.VI.C). In this case, the combination teaching a second compartment having a reclosable sealing member still retains the contents therein. In any case, it can be construed that the second opening is capable of facing away from the first opening because the bag can be opened from the other end, such as the embodiment shown in Fig. 3 of Pawlick which discloses a bag container having sealed ends on both sides of the bag. 


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858) in view of Stewart et al. (US 2009/0217864), and Fluckiger et al. (US 6,056,985). 
Regarding Claim 12, as similarly discussed in Claims 1, Pawlick discloses a cooking bag comprising: a plurality of bag walls defining an interior volume and a bag opening. Pawlick is silent to a first bag wall of the plurality of bag walls comprising a thermometer hermetically sealed in a hole therein, the thermometer comprising a body having a piercing portion disposed within said interior volume, a temperature effector disposed within said body adjacent or within said piercing portion, or thermally communicating with the piercing portion, and a temperature indicator disposed outside said bag, wherein the temperature effector and temperature indicator are coupled together such that upon the temperature effector being heated to a predetermined threshold temperature, the temperature indicator provides an indication that the predetermined threshold temperature has been reached. 
 Stewart is relied on to provide known temperature indicators which helps notify when a core temperature of an article of food has reached a desired temperature (paragraph 7). In this case, Stewart uses a thermochromic material that responds to a temperature detected by the piercing portion thereby providing an indication that the temperature has been reached (paragraph 8). Fluckiger is further relied on to apply similar temperature monitoring means to a bag wall of a flexible bag (see aperture 3) to enable direct observation of the core of the foodstuff (Col. 3, Ln. 32-35). 
Therefore, Stewart is also directed to a temperature monitoring device for the internal temperature of a food article, and Fluckiger discloses a method of providing a temperature monitoring device onto flexible packages, it would have been obvious to one of ordinary skill in the art to utilize the thermometer of Stewart onto the package of Pawlick with guidance from Fluckiger, to provide a temperature monitoring device onto flexible packages thereby giving an indication of when the food product has reached a specific temperature. 

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 12 with respect to Pawlick and Stewart, further in view of Park et al. (US 2018/0306648). 
Regarding Claim 15, Stewart further teaches wherein the temperature effector comprises a thermochromic material (paragraph 7) but is silent to specifically reciting where the material is transparent above the predetermined threshold temperature and non-transparent below the predetermined threshold temperature. However, the fact that Stewart disclose a thermochromic material that changes colors when a temperature is reached would render the particular material obvious because the claimed invention and Stewart’s material would have functioned similarly such that both provides the same distinction to indicate that the temperature has been reached. 
In any case, Park is further relied on to teach similar temperature devices that also utilizes thermochromic materials to indicate when a temperature has been reached (see paragraph 1), and further discloses a thermochromic materials that becomes transparent when a temperature has been reached (paragraph 17). 
Therefore, since both Stewart and Park utilizes thermochromic materials to indicate when a temperature has been reached, it would have been obvious to one of ordinary skill in the art to substitute known materials also used as thermochromic materials. 
Regarding Claim 16, Stewart further teaches wherein the temperature effector covers that temperature indicator such that the temperature indicator is visible only when the temperature effector is transparent (paragraph 36).
Regarding Claim 17, Stewart further teaches comprising a conducting rod (elongate member) within said body and having a first end adjacent the piercing portion and a second end adjacent the temperature effector (paragraph 36), said conducting rod providing thermal communication between the piercing portion and the thermal effector.
Regarding Claim 18, Stewart further teaches comprising a cover that covers the temperature effector and temperature indicator to thermally isolate them from an environment outside of the cooking bag (paragraph 29).

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Bezek et al. (US 2007/0127853).
Regarding 20, Pawlick further discloses sealing members adjacent the bag openings (see sealed edges, Fig. 10). While Pawlick discloses an interior bag wall that divides the interior volume which appears to align with the sealing flap, Pawlick does not specifically recite wherein the edge of the interior bag wall seals against the joined sealing members. Bezek discloses a bag container having an interior bag wall (1040) that divides the interior volume into a first and second compartment (see Fig. 10a). Bezek further teaches that the compartment formed by the interior bag wall defines a first tube and a second tube, wherein the second tube is defined by compartment 1020, is sealed with vertical sealers to seal the overlapped segment, thus resulting in the interior bag wall being sealed against the opening flaps, and extending therebetween (paragraph 49-50). That is, since the vertical sealer presses onto the inner and outer tubes simultaneously, it is construed that the interior bag wall (formed by the inner tube) is sealed between the outer sealed flaps.  
Therefore, since both Pawlick and Bezek are directed to a bag comprising an interior bag wall defining a first and second compartment, it would have been obvious to one of ordinary skill in the art to seal the interior bag wall between the sealing flaps based on conventional methods known in the art to seal bags having interior bag walls. 
Regarding Claim 27, Pawlick further teaches wherein the sealing members correspond to portions of the plurality of bag walls; that is, being attached to the bag wall is construed to be “correspond to”.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over both combinations as applied to Claims 1 and 12 above and in further in view of Alden et al. (US 2020/0061365).  
Regarding Claims 21 and 22, the combination is silent to wherein the thermometer is sealed to the bag wall via plastic welding. Alden is relied on to teach a flexible bag having connectors bonded to the bag (106) through a hole and extending therethrough (connector 130). The bag is hermetically sealed because the connectors 130 are bonded to the bag via plastic welding (see paragraph 26). Therefore, since both Alden and the combination are directed to a device that extends through a hole within a bag wall, it would have been obvious to one of ordinary skill in the art to bond the device to the bag via plastic welding to provide a hermetic seal. Also, since both Fluckiger and Alden discloses a method of joining a device through a bag hole to therefore achieve access to the interior, it would have been obvious to one of ordinary skill in the art to use equivalent techniques known for the same purpose (see MPEP 2144.06). 


Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick (US 2009/0022858) as applied in Claim 7, in view of Huffer et al. (US 2011/0038569).
Regarding Claims 25 and 26, the combination is silent to a flap being foldable at a fold seam between an open and a closed position, wherein the flap blocks access to said compartment from said first compartment in the closed position, and wherein the second opening faces one direction, in the open direction the flap extends from the fold seam in the one direction, and in the closed position, the flap extends from the fold seam in another direction opposite to the one direction. However, the claim is construed as an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Pawlick discloses flap adjacent the opening that is capable of being folded at a fold seam; that is, a user can create a crease and fold the flap about the crease, thereby being foldable between an open and closed position to block access to the second compartment. The flap of Pawlick is also capable of positioning the second opening to face one direction, and to fold the flap from the fold seam in another direction opposite of the one direction as required by Claim 26. 
In any case, Huffer is relied on to teach an opening for a bag (score line 40) and a flap adjacent to the opening (top end seal 22) being foldable at a fold seam between and open and a closed position (Fig. 4), wherein the flap blocks access to the compartment in the closed position (compare Fig. 2 and 4). Huffer also teaches wherein in the closed position, the flap extends from the fold seam in a direction opposite to the opening of the package (see Fig 11 where the opening faces upwardly and Fig. 13 where the flap extends downwardly from the fold seam). 
Since both Huffer and Pawlick are directed to resealable pouches, it would have been obvious to one of ordinary skill in the art to substitutes equivalents known for the same purpose (see MPEP 2144.06). 

Response to Arguments
The arguments in the remarks filed 21 June 2022 has been considered, but is found not persuasive over the prior art. 
Applicant presents several arguments that the prior art do not teach or suggest a thermometer that is hermetically sealed; however, the argument is found not persuasive because the Office Action is not proposing a combination that modifies the bag of Pawlick with an insertion of a thermometer needle as taught in Fluckiger. Furthermore, in response to applicant’s argument that Fluckiger’s seal-healing feature does not necessarily mean that a hermetic seal exist or would have been obvious when the thermometer 11 is present (page 9 of the remarks), the argument is not persuasive because Fluckiger desires an air tight seal (see Col. 2, Ln. 40-41) and thus one of ordinary skill would have been motivated to maintain the hermetic seal in all aspects of the package, including the seal between the bag wall, and the pass-through 3 element. As to the seal where the needle is inserted, the combination is based on modifying Pawlick with the temperature indicator of Ribi and/or Stewart with guidance provided by Fluckiger to place the temperature indicators on a flexible bag wall; therefore, there is no insertion or removal of a thermometer and the pass through that is self-healing does not exist in the combination proposed by the office action. In other words, Fluckiger is simply relied on to teach applying temperature monitoring to flexible bags, and would suggest to one of ordinary skill in the art that the temperature monitoring system of Ribi and Stewart can be applicable through the walls of a flexible bag. It is maintained that Pawlick’s disclosure of a vacuumed-sealed package, which overcomes the limitations of the prior art of not providing a hermetic seal (see paragraph 6 of Pawlick), would have motivated one of ordinary skill in the art to maintain a hermetic enclosure even when modified by Ribi or Stewart. 
As to applicant’s argument regarding Claim 7, applicant argues that Pawlick does not teach an extended region or suggest that the extended region covers the opening 126. However, the argument is not persuasive because Claim 7 does not recite an extended region or require an extended region to cover the opening. It is maintained that the opening mouths of Pawlick constitutes as a flap, especially since one can simply fold the mouth such that the ends hang loosely. 
Applicant argues that one of ordinary skill in the art would not have use Alden to teach plastic welding since the prior art does not teach or suggest a hermetic seal between the thermometer and the bag wall. However, the arguments are not persuasive in view of the response above with respect to the hermetic seal. Again, Fluckiger is not relied on to modify the bag of Pawlick to have a penetrating needle. It is maintained that Pawlick’s disclosure of a vacuumed-sealed package, which overcomes the limitations of the prior art of not providing a hermetic seal (see paragraph 6 of Pawlick), would have motivated one of ordinary skill in the art to maintain a hermetic enclosure even when modified by Ribi or Stewart. Furthermore, Alden is relied on to teach a flexible bag having connectors bonded to the bag through a hole using plastic welding to ensure a hermetic seal (paragraph 26). Since Fluckiger is also directed to a pass-through connector on a bag wall, it would have been obvious to one of ordinary skill in the art to bond the connectors to the plastic bag walls via plastic welding for the purpose of achieving a hermetic seal. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792